Name: 2004/462/EC:Commission Decision of 29 April 2004 amending Appendix A to Annex X to the 2003 Act of Accession to include certain establishments in the meat sector in Hungary in the list of establishments in transition [notified under document number C(2004) 1715] (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  European construction;  Europe;  agri-foodstuffs
 Date Published: 2004-04-30

 30.4.2004 EN Official Journal of the European Communities L 156/126 COMMISSION DECISION of 29 April 2004 amending Appendix A to Annex X to the 2003 Act of Accession to include certain establishments in the meat sector in Hungary in the list of establishments in transition (notified under document number C(2004) 1715) (Text with EEA relevance) (2004/462/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (1), and in particular Article 2(3) thereof, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (2), and in particular Annex X, Chapter 5, Section B, point 1, paragraph (d) thereto, Whereas: (1) Annex X, Chapter 5, Section B, point 1, paragraph (a) to the 2003 Act of Accession provides that the structural requirements laid down in Annex I to Council Directive 64/433/EEC of 26 June 1964 on health conditions for the production and marketing of fresh meat (3) are not to apply to establishments in Hungary listed in Appendix A to Annex X to the Act of Accession until 31 December 2006, subject to certain conditions. (2) In Hungary, fifteen more high capacity meat establishments have difficulties in complying with the structural requirements laid down in Annex I to Directive 64/433/EEC, by 1 May 2004. (3) Accordingly those fifteen establishments need time to finalize their upgrading process in order to be in full compliance with the relevant structural requirements laid down in Directives 64/433/EEC. (4) The fifteen establishments, which are currently in an advanced state of upgrading, have given reliable guarantees that they have the necessary funds to correct their remaining shortcomings within a short time and have received a favourable opinion from the Hungarian Animal health and Food Control Department, as regards the finalisation of their upgrading process. (5) For Hungary, the detailed information regarding the shortcomings for each establishment is available. (6) In order to facilitate the transition from the existing regime in Hungary to that resulting from the application of the Community veterinary legislation, it is justified therefore upon the request of Hungary, to grant the fifteen establishments a transitional period. (7) Due to the advanced stage of upgrading of the fifteen establishments, the transitional period should be limited to a maximum of 12 months. (8) The Standing Committee on the Food Chain and Animal Health has been informed of the measures provided for in this Decision. HAS ADOPTED THIS DECISION: Article 1 (3) The establishments listed in the Annex to this Decision are added to the Appendix A referred to in Chapter 5, Section B, point 1 of Annex X to the 2003 Act of Accession. (4) For the establishments listed in the Annex to this Decision the rules foreseen in Annex X, Chapter 5, Section B, point 1, paragraph (b) of the Act of Accession are applicable. Article 2 This Decision shall apply subject to and as from the date of the entry into force of the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia. Article 3 This Decision is addressed to the Member States. Done at Brussels, 29 April 2004. For the Commission David BYRNE Member of the Commission (1) OJ L 236, 23.9.2003, p. 17 (2) OJ L 236, 23.9.2003, p. 33 (3) OJ 121, 29.7.1964, p. 2012. Directive as last amended by the 2003 Act of Accession. ANNEX Meat establishments in transition No Veterinary approval number Name and address of establishment Sector: Meat Date of compliance Activity of the establishments Fresh meat, Slaughter, Cutting Meat products Cold store 1. 02522 HalÃ ¡sz GÃ ¡bor, BallÃ ³szÃ ¶g X 31.12.2004 2. 02523 Fejes Ã ©s TÃ ¡rsa Kft., Kecel X 30.05.2004 3. 02524 ZvertyelhÃ ºs Kft., KisszÃ ¡llÃ ¡s X 31.12.2004 4. 03525 Atalante Kft., Kaszaper X 30.03.2005 5. 04526 AgrÃ ¡r COOP kft, MezÃ kÃ ¶vesd X 30.04.2005 6. 06527 MUR HÃ S- M KFt, MartonvÃ ¡sÃ ¡r X 30.04.2005 7. 06528 KalÃ ³ria Kft., SzabadbattyÃ ¡ny X 30.04.2005 8. 08529 HajdÃ º-HÃ ºs 2000 Kft., Debrecen X 31.05.2004 9. 08530 SzoboszlÃ ³hÃ ºs Kft., HajdÃ ºhadhÃ ¡z X 01.08.2004 10. 08531 IMKI-Food Kft., Biharnagybajom X 01.08.2004 11. 11532 Agro Produkt kft, PÃ ¡sztÃ ³ X 01.11.2004 12. 13533 Carnarium kft, Juta X 30.04.2005 13. 13534 Kapos-Ternero kft., Hetes X 30.04.2005 14. 14535 Borkesz HÃ ºs kft, KisvÃ ¡rda X 31.03.2005 15. 16536 HÃ ºs TriÃ ³ kft, Simontornya X 30.03.2005